Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendments dated 05/12/2021. Claims 1-6 and 8-13 are allowed. The Examiner acknowledges the amendments of claims 1-6 and 8-11. Claims 7 and 14-17 are cancelled by applicant. The Terminal Disclaimer dated 05/12/2021 has been accepted and thus the double patenting rejection is withdrawn. The previous 112, 102 and 103 rejections have been withdrawn due to applicant amendments.

Terminal Disclaimer
The terminal disclaimer filed on 05/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent no. 10,918,199 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-6 and 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations. Claim 1 recites 
Lindgren (US Pub. No. 2012/0260443) discloses an apparatus for cleaning nets underwater (Figure 1 element 4) comprising a cleaning head (Figure 1 elements 20A, 20B and 20C, see also paragraph 0092, ll. 1-3) formed from a plurality of propellers (Figure 6 element 26 see also paragraph 0093, ll. 5-6) mounted to a hub (element 24 see also paragraph 0093, ll. 2-4) that is rotated by a motor (Inside element 14, a DC motor is used see also paragraph 0091, ll. 11-13), said propellers having a perimeter rim (Figure 7 element 28), and a cleaning feature (element 32) that is hooked shaped and coupled to the outer surface of the perimeter rim. However the above reference apparatus for cleaning nets underwater does not have a plurality of triangular shaped rigid knuckles having a forward surface and a trailing surface forming two opposed convex edges and a base secured to said outer perimeter ring. 
Michaelsen (US Patent No. 3,628,489) discloses a cleaning apparatus (Figure 2) with a set of blades (element 16, see also col. 2, ll. 66-67) with a forward and rearward slope oriented radially inward to the center of the disk. However the above reference apparatus for cleaning nets underwater does not have a plurality of triangular shaped rigid knuckles having a forward surface and a trailing surface forming two opposed convex edges and a base secured to said outer perimeter ring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        05/24/2021


/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723